Name: COMMISSION REGULATION (EC) No 3453/93 of 16 December 1993 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Council Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  trade
 Date Published: nan

 17. 12. 93 Official Journal of the European Communities No L 316/11 COMMISSION REGULATION (EC) No 3453/93 of 16 December 1993 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Council Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 relating to the measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes ex 0711 90 40, 2003 10 20 and 2003 10 30 (^ as amended by Regulation (EEC) No 11 22/92 (2), and in particular Article 6 thereof, Whereas Article 5 (4) of Commission Regulation (EEC) No 1707/90 (3), as last amended by Regulation (EEC) No 3516/92 (% lays down the arrangements for allocating the total quantity referred to in Article 3 of Regulation (EEC) No 1796/81 between the traditional importers and new importers ; whereas to ensure a just distribution of the quantities allocated, the allocation must not be made on a global basis but rather for each of the two groups of coun ­ tries, Poland on the one hand, the other supplier coun ­ tries on the other hand ; whereas provision should be made for the quantities still available on 15 October in a given year to be allocated without discrimination between the two groups of suppliers so as to facilitate optimum use of the said quantities ; whereas Regulation (EEC) No 1707/90 should accordingly be amended from the beginning of the 1994 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 Article 5 (4) of Regulation (EEC) No 1707/90 is hereby replaced by the following : '4. Both quantities, that allocated to Poland pursuant to Article 3 (2) of Regulation (EEC) No 1796/81 , on the one hand, and that allocated to the other countries pursuant to Article 3 (3) of the same Regulation on the other hand, shall be distributed as follows : (a) 80 % to those suppliers who obtained import licences in the three previous calendar years ; (b) 20 % to the other suppliers. However, the amount still available on 15 October shall be allocated without discrimination between the two groups of suppliers.' Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . 0 OJ No L 117, 1 . 5 . 1992, p. 98 . (3) OJ No L 158, 23 . 6. 1990, p. 34. (j OJ No L 355, 5 . 12. 1992, p. 18.